DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 4/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of:
10,666,847
9,992,397
9,998,644
10,051,167
10,986,258
10,136,041
10,171,716
10,230,879
10,659,664
10,129,451
and
any patent granted on application numbers: 
15/999,858
17/266,776
17/203,673
has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chao Gao on 8/16/2022.

The application has been amended as follows: 

8. (Currently Amended)  [[A]] The molded circuit board assembly for a camera module as recited in claim 1, 

reflectivity of said molded base is less than 5% in a wavelength range of 435nm to 660nm.

15. (Currently Amended) [[A]] The camera module as recited in claim 9, 




Election/Restrictions
Claims 1, 3-7, 9, 11-14 are allowable. Claims 8 and 15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions 1 and 2, as set forth in the Office action mailed on 10/8/2021, is hereby withdrawn and claims 8 and 15 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1, 3-9, 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claims 1, 3, 7, 9, 11, and 14, the prior art of record fails to disclose the outer side surface of said molded base and an optical axis line direction of said camera module define an inclination angle having an angle range of 3° to 15°.

Regarding claims 4 and 12, the prior art of record fails to disclose the first portion inner side surface of said molded base and an optical axis line direction of said camera module define an inclination angle in the range of 3° to 15° and the third portion inner side surface of said molded base and said optical axis line direction of said camera module define an inclination angle in the range of 3° to 15°.

Regarding claims 5-6, 8, 13, and 15, they depend from one of claims 1, 3-4, 7, 9, 11-12, and 14 and are therefore allowable for the same reasons as stated above (see claims 1, 3-4, 7, 9, 11-12, and 14.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/           Primary Examiner, Art Unit 2696                                                                                                                                                                                             	8/16/2022